Case 1:16-Cr-OO776-VEC Document 945 Filed 12/11/18 Page 1 of 7

AO 245B (Rév. 02/18) Judgment in a Criminal Case
Sheet f

 

UN;TED STATES DISTRICT CoURT "

Southern District of New York

UNITED STATES OF AMERICA JUDGMEN-T IN A CRIMINAL CASE

V.
JOSeph Gerardi Case Number: 82 16 CR 0776-05 (VEC)

USM Number: 244‘12-052-
weston L.`Wi::iams Jr., Esq.

Defcndsnt’s Attomey

 

\-./\-/\¢../\¢../\.»/\.»/\¢./\¢../\_/

THE DEFENDANT:
i___l pleaded guilty to count(s)

 

51 pleaded nolo contendere to count(s)
which Was accepted by the court.

 

[Z] was found guilty on count(s) One (1), Two (2), and S`lxteen (16)
after a plea of not guilty.

The defendant is adjudicated guilty ofthese offenses:

Title & Section Nature of Offense

181)30§1349 __
18 U.S.C.§1343 Wire Fraud 12/31/2015 2
ts;u'.`s.cf§td'bt; ` 6121/2016‘ _i y

 
 
 

  
 
  

       
  

mutwa

 

a\SeSte@memStO Fed@ral@t“¢ers `

 

'I`he defendant is sentenced as provided in pages 2 through 7W of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
M The defendant has been found not guilty on count(s) Ten (’l O), Fourteen (14), and Eighteen (18)
|E Count(s) AI| open counts l:l is m are dismissed on the motion of the United States.

 

l _ lt is ordered that the defendant_must notify the United States attorney for this district Within 30 da s`of'any change of name, residence,
or mailing address untd_afl fines, restitution,_costs, and special assessments imposed by this judgment are fu ly pa1d. If ordered to pay restrtutton,
the defendant must notify the court and Untted States attorney of material changes in economlc circumstances

12/6/2018
Date of Imposition of Judgmcnt

'\‘)ae,._; Cr_,/»»~`»~

 

 

 

 

 

 

 

USDC SDNY Signature offudge if
DOCUMENT
ELECTRON[CALLY FILED HON. VALER|E CAPRON|, USDJ
DOC #: ` _ Name and 'l`itlc of lodge
l)l\`l`E FILED:

w il - \\\ t §

 

 

 

 

 

Date

 

 

Case 1:16-Cr-OO776-VEC Document 945 Filed 12/11/18 Page 2 of 7

AO 245B (Rev. 02/]8) Judgment in Crirninal Case
Sheet 2 # linprisonment

.Iudgment#Page é of M_
DEFENDANT: Joseph Gerardi `
CASE NUMBER: 82 16 CR 0776-05 (VEC)

IMPRIS()NMENT

Tlie defendant is hereby committed to the custody of the Federai Bureau of Prisons to be imprisoned for a total
tenn of:

Thirty (30) Months on Counts 1, 2, and 16, to run concurrently

 

|I The court makes the foilowing recommendations to the Bureau of Prisons:

The Co'urt recommends defendant be housed in the Canaan Fecitity in Waymart, PA.

|:l The defendant is remanded to the custody of the United States Marshal.

[:] Tlie defendant shall surrender to the United States Marshal for this district:

|:l at [i a.ni. |:l p.m. on

 

l:] as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

 

***Ii` the defendant has not been designated to a facility by
M before 2 p`m` On 3/1/2019 3/1/2()19, lie shall surrender to the U.S. Marshal for this
l:l as notified by the United Statcs Marsiial. district-

** *Tlie defendants motion for bait pending appeal will be
briefed lf bail pending appeal is denied, defendant must
surrender by 3/i/2019. If bail pending appeal is granted,
and if the conviction is affirmed, the defendant must surrender
RETURN within 60 days of the issuance of the appeliate mandate

l:] as notified by the Probation or Pretrial Services Office.

I have executed this judgment as follows:

Dcfendant delivered on to

 

at , with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

BY

 

DEPUTY UNITED STATES MARSHAL

 

Case 1:16-cr-OO776-VEC Document 945 Filed 12/11/18 Page 3 of 7

AO 245B (Rev. 02/18) Judgment in a Crirninal Case
Sheet 3 j Supcrvised Reiease

Judgrnent_Page 3 of 7
DEFENDANT: Joseph Gerardi
CASE NUMBER: 32 16 CR 0776-05 (VEC)
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
TWo (2) Years

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlied substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the couit. ` '

M The above drug testing condition is suspended, based on the court's determination that you
pose a few risk of future substance abuse. (check yapplicabie)

4. |:] You must make restitution in accordance with i8 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of

l‘€SflEUIEOD` (chec/r {frrpph'ccible) .
5 . Ei You must cooperate in the collection of DNA as directed by the probation oft`icer. (check ifappticable)

i:i You must com 1 with the re uirements of the Sex Offender Registration and Notification Act 34 U.S.C. § 2090£, et Seq. as
l P Y l Cl
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check yapplicabte)

7_ |:l You must participate in an approved program for domestic violence (check ifapplicable)

You must compiy with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

 

Case 1:16-cr-OO776-VEC Document 945 Filed 12/11/18 Page 4 of 7

AO 245B (Rev. 02/18) Judgmcrrt in a Criminal Case
Sheet 3A w Supervised Release

Judgn'icnt-Page` ' 4 of 7

 

DEFENDANT: Joseph Gerardi
CASE NUMBER: 32 16 CR 0776-05 (VEC)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised reiease, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to 'a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least lO days before the change If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change. '

6. You must allow the probation officer to visit you at any time at your horne or clsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time {at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. if you do not have full-time employment you must tr'y to find full-time cmployment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the changel if notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change. . _

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9, If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, anununition, destructive devicc, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

ll. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. if the probation officer determines that you pose a risk to another person (inciuding an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk. _ '

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvi`ew of Probation and Sirpervised
Release Cona'i‘ti'ons, available at: www.uscoui'ts.gov. '

Defendant's Signatui'e ‘ Date

 

 

 

Case 1:16-cr-OO776-VEC Document 945 Filed 12/11/18 Page 5 of 7

AO 245B (Rev. 02»' 18) Judgment in a Crirninal Case
Sheet 313 j Supervised Reteasc

Judgment-Page 5 of
DEFENDANT: doseph Gerardi

CASE NUMBER: 82 16 CR 0776-05 (VEC)

ADDITIONAL SUPERVISE}) RELEASE TERMS

The defendant shali provide the Probation Ottice With access to any requested financial information

The defendant must not incur new credit charges or open additionat lines of credit Without the approval of the Probation
Ofiicer unless ne is in compiiance With the payment schedule

The defendant shall be supervised by the district of residence

 

1: - - - '
AQMSB(RWMB) judgig]§§acr%n€?nap¢r:a?eO??€ VEC Document 945 Fl|ed12/11/18 Page€ot?

Sheet 5 m Criminal Monetary Penalties
Judgment j Page 6 of 7
DEFENDANT: doseph Gerardi
CASE NUMBER: 82 16 CR 0776-05 (VEC)

CRIMINAL M()NETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Shcet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 300.00 $ $ 500,000.00 ' $
l:l The determination of restitution is deferred until . An Amended Judgmenr in a Criminal Casc (/102456‘) will be entered

after such determinationl

l:l The defendant must make restitution (ineluding community restitution) to the following payees in the amount listed below.

If the defendant makes a partial paylnent, each payee shall receive an approximatel ro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column
before the United States is paid.

elow. However, pursuant to lS .S. . § 3664 r}, all nonfederal victims must be paid

Total Losst_* Priority or Percentage

  

Restitution Ordered

     
  

 

  

 

ToTALs $ o.oc $ 0.00 t

l:l Restitution amount ordered pursuant to plea agreement $

§ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
thirtieth day after the date of the judgrnent, pursuant to 18 U.S.C. § 3612(f). Ali of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[,:] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:l the interestrequirement is waived for the [:l fine § restitution

f] the interest requirement for the |:] fine |:i restitution is modified as foliows:

* .lustice for Victims of Traffickin Act of2015, Pub. L. No. l 14-22. l
** Findings for the total amount o losses are required under Chapters 109A, ll(), llOA, and 113A of Titie 18 for offenses commrtted on or
after September 13, 1994, but before April 23, 1996.

 

40 245}3 (`Rev_mg) Judg§§gs§at)'r§lUE§H-EQEEQO776-VEC Document 945 Filed 12/11/18 Page 7 of 7

Sheet 6 - Schedule of Payments

Judgment_Page 7 of WWY_M
DEFENDANT: Joseph Gerardi
CASE NUMBER: 82 16 CR 0776~05 (VEC)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A E Lump sum payment of $ 300'00 due irnmediateiy, balance due

|:} not later than , Or

ii in accordance with |:| C, |:| D, ij E, or |Z§ Fbelow;or

 

 

B 51 Payment to begin immediately (may be combined with l:l C, l:l D, or l:] F below); or
C l:l Payment in equal _m (e.g., weel'dy, nionthly, qrrm‘ierly,l installments of $ ever a period of
(e.g., months or yem's), to commence (e.g., 30 or 60 dnys) after the date of this judgrnent; or
D l:] Payment in equal (e.g., weeki'y, iiiomhi'y, quarrer!y) installments of $ over a period of
m (e.g., months or yem's), to commence (e.g., 30 or 60 days) after release from imprisonment to a

 

term of supervision; or

E [:| Payment during the term of supervised release will commence within M (e.g., 30 or 60 days) after release from
imprisonment 'l`he court will set the payment plan based on an assessment of the defendant‘s ability to pay at that time; or

 

F E Special instructions regarding the payment of criminal monetary penalties:

A fine in the amount of $500,000 is Ordered ($250,000 on Counts 1 and 2, concurrent', and $250,000 on Count 16,
consecutive) to be paid not |aterthan thirty (30) days from the entry of this Judgment.

 

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, pa ment of criminal monetary penalties is due during

the period of rmprisonment. All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibilrty Program, are made to the clerk of the court.

'i`he defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Dcfendant and Co~Defendant Names_ and Case Numbers (r'nchidi`ng defendant rmmbei), Total Amount, Joint and Several Amount, _,
and corresponding payee, rf appropriate

l:l 'l`he defendant shall pay the cost of prosecution

E]

'l`he defendant shall pay the following court cost(s):

 

m The defendant shall forfeit the defendant’s interest in the following property to the United States:
Forfeiture is Ordered. The parties shall confer regarding forfeiturel ii an agreement cannot be reached, the Govt's brief
in support of its position is due 111112019. Defendant's response is due 1125/2019 Govt's rep|y, if any, is due 2f1/2019

Payinents shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessrnent, (8) penalties, and (9) costs, including cost of prosecution and court costs.

